Case 1:20-cv-25022-KMM Document 143 Entered on FLSD Docket 06/23/2021 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                            Case No. 1:20-cv-25022-MOORE/LOUIS

    Ghada Oueiss

           Plaintiff,
    v.

    Mohammed Bin Salman Bin Abdulaziz Al
    Saud, DarkMatter, Masharea wa Enjazat IT
    Corporation LLC, Middle East News, FZ-
    LLC, Prince Mohammed Bin Salman
    Abdulaziz Foundation d/b/a MiSK
    Foundation, Saud Al Qahtani, Bader Al-
    Asaker, Tarek Abou Zeinab, Turki Al-
    Owerde, Faisal Al Menaia, Awwad Al Otaibi,
    Sharon Van Rider, Christanne Schey, Sam
    Jundi, Annette Smith, John Does 1-20,

          Defendants.
    ______________________________________/

                                   NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that the undersigned, having already been granted pro hac vice

   admission to this Court in the above-styled action (Dkt No. 73; Receipt No. AFLSDC-14369293),

   hereby appears as counsel for Defendants Middle East News, FZ-LLC and Masharea wa Enjazat

   Corporation LLC. Accordingly, please send copies of all filings which the Defendants are entitled

   to receive to the undersigned counsel to JLu@milbank.com.

     Dated: June 23, 2021                      Respectfully Submitted,

                                               /s/ John Lu
                                               John Lu
                                               JLu@milbank.com
                                               MILBANK LLP
                                               2029 Century Park East, 33rd Floor
                                               Los Angeles, CA 90067-3019
                                               Telephone: (424) 386-4318

                                               Attorney for Defendants Middle East News, FZ-LLC
                                               and Masharea wa Enjazat IT Corporation LLC
